DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 23, 2020 and is acknowledged. The amended specification is objected and will not be entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "136" have both been used to designate “the structure in fig. 2 and 4.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the trunnion- mounted central hydraulic cylinder pivots less than 90 degrees” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The amendment filed 11/24/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 positively recites the limitations in lines 13-16 “wherein the trunnion- mounted central hydraulic cylinder pivots less than 90 degrees to pivot the cutter head assembly on said horizontal pivot axle from a fully-lowered position to a fully-raised position” are not supported in the original disclosure.
Para [0048] of the specification has new matter introduced as follow: “Thus, by comparing Fig. 1 to figure 2, one may see the cylinder 122 pivoting, from the fully-lowered position with the ram downward, to the fully-raised position with the ram still below horizontal, whereby one may see the cylinder 122 pivoting less than 90 degrees between the fully-lowered and the fully-raised positions” is not supported in the original disclosure since the language less than 90 degrees are not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 11, 5-6 and 9 are objected to because of the following informalities: 
Claim 1 recites in lines 7, 8 and 10, the limitation “the cutter head assembly” is suggested to be replaced with “the front cutter head assembly”,
Claim 1 recites throughout the claim, the limitation “said stump grinder machine” is suggested to be replaced with “the walk-behind, center-cut stump grinder machine”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 13-14, the limitation “wherein the trunnion- mounted central hydraulic cylinder pivots less than 90 degrees to pivot the cutter head assembly on said .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 13-14, the limitation “the trunnion- mounted central hydraulic cylinder”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in line 31, the limitation “the trunnion- mounted generally horizontal hydraulic cylinder”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected (as best understood) under  35 U.S.C. 103 as being unpatentable over Kappel et al. US. Publication (2010/0314001) hereinafter Kappel in view of Knipp et al. US. Publication (2012/0175018) hereinafter Knipp.
Regarding claim 1,
Kappel discloses a walk-behind, center-cut stump grinder machine (1, as shown in fig.9, whole) comprising: 
a front cutter head assembly (3,7-8,13 hereinafter CH) at a center-front position on the machine (the centered is shown in fig.2a), the front cutter head assembly (CH) 
a central hydraulic cylinder (17) having a housing (see fig.9, part connected to element 4) with a rear end and a ram (see fig.9, part connected to element 7) extending from the housing opposite said rear end, wherein a portion of the housing that is nearer to the ram than to the rear end is mounted to said central pivot head assembly (HA, see fig.9) and the ram (element 17 will be interpreted as element 6 as shown in the other figures with the additional function of the extension and retraction of the ram) pivotally connected to a central part of said cutter head assembly (CH), so that the central hydraulic cylinder (17) pivots in a vertical plane relative to the central pivot head assembly (HA) during expansion and retraction of the ram to raise and lower the front cutter head assembly (CH); 

    PNG
    media_image1.png
    504
    712
    media_image1.png
    Greyscale

wherein the cutter head assembly (CH) is connected to the central pivot head assembly (HA) only by said horizontal pivot axle (as shown in fig.9) and said central hydraulic cylinder (17), and wherein the central hydraulic cylinder (element 6 as 17 see fig. 4, 6 
the central pivot head assembly (HA) having a rear part that is a structural connector horizontally-pivotally (4) connected on a vertical pivot axis (18, as shown in fig.9) to a front, central part of a main body (30) of said stump grinder machine (1); 

    PNG
    media_image2.png
    627
    670
    media_image2.png
    Greyscale

right and a left generally horizontal hydraulic cylinders (12) each being at a location rearward of said vertical pivot axis (18, see fig.9) to a front part of the main body (30) of said stump grinder machine (1) to pivot horizontally relative to said front part of the main body (see fig.2b), the generally horizontal hydraulic cylinders (12) each having a ram connected to said central pivot head assembly (HA) at lateral pivots located on right and 
said lateral pivots being separated by a same or similar horizontal distance from said vertical pivot axis (fig.4 and 5 shown both side are symmetrical); 
wherein the structural connector (4) has outermost vertical side walls that angle outwardly from the vertical pivot axis (18 see fig.9) to the lateral pivots so that the structural connector (4) has a width between said outermost vertical side walls that is narrower at the vertical pivot axis (18) than at the lateral pivots; and 
wherein the generally horizontal hydraulic cylinders (12) both pivot horizontally during expansion and during retraction to swing the front cutter head assembly horizontally right and left in a swing arc to be 90 degrees and is not limited to that degree (Para.[0032] lines 22-26),.
Kappel is silent about the hydraulic cylinders to be each trunnion-mounted, wherein the central hydraulic cylinder pivots less than 90 degrees and the cutter head assembly horizontally right and left in a swing arc of greater than 120 degrees.
Kappel and Knipp disclose both art in the same field of endeavor (i.e. woodworking) and are concerned of a similar problem (i.e. stump grinding).
Knipp, in a similar art, teaches a stump grinder apparatus (as shown in fig.3, whole) with trunnion-mounted hydraulic cylinder (48). Knipp teaches the trunnion-mounted hydraulic cylinder to be able to allow the grinding head to swing from side to side (Para.[0031] lines 17-19).
It would have been obvious to the skilled artisan before the effective filing date to construct the cutter head assembly of Kappel with the hydraulic cylinders to be trunnion-
Kappel discloses the central hydraulic cylinder (element 6 as 17) pivots at an angle (see fig. 4, 6 and 9) and the cutter head assembly horizontally with a swing arc to be from 60-90 degrees and is not limited to that degree (Para.[0032] lines 22-26), however Kappel is silent about the central hydraulic cylinder to pivot less than 90 degrees and the cutter head assembly horizontally right and left in a swing arc of greater than 120 degrees and it is observed that the central hydraulic cylinder to pivot less than 90 degrees and the swing arc of cutter head assembly to be greater than 120 degrees, is a result effective variable because it is the desired degree to allow maximum swing to remove large stumps. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of the central hydraulic cylinder to pivot less than 90 degrees and the swing arc to be greater than 120 degrees, it would have been obvious to the skilled artisan before the effective filing date to have the central hydraulic cylinder to pivot less than 90 degrees and the swing arc of cutter head assembly to be greater than 120 degrees; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Examiner notes, anyone is capable of walking behind the apparatus of reference Kappel.
Regarding claim 2,
The prior art Kappel as modified by Knipp, discloses all limitations in claim 1.


    PNG
    media_image3.png
    590
    614
    media_image3.png
    Greyscale

Regarding claim 3,
The prior art Kappel as modified by Knipp, discloses all limitations in claim 2.
Kappel discloses wherein the mounting plate is conveniently removably connected to said grinder machine.
Accordingly, because Applicant has failed to set forth any positive criticality to a separable arrangement (i.e. removable plate) vs. an integral one; it has been well known in the mechanical arts to construct an integral arrangement in separable parts or 
Regarding claims 4 and 5,
The prior art Kappel as modified by Knipp, discloses all limitations in claim 1.
Kappel in view of Knipp discloses the generally horizontal hydraulic cylinders (Knipp, 48) pivots horizontally during expansion and during retraction (Knipp, pivot through pin element 52), however neither Kappel nor Knipp disclose the pivot to be at least 20 degrees or an amount in a range of 20 - 40 degrees and it is observed that the horizontal hydraulic cylinders to pivot an amount in a range of 20 - 40 degrees, is a result effective variable because it is the desired degree to allow maximum swing to remove large stumps. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of a pivot to be an amount in a range of 20 - 40 degrees, it would have been obvious to the skilled artisan before the effective filing date to have the horizontal hydraulic cylinders to pivot an amount in a range of 20 - 40 degrees; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Claims 6-7 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Kappel in view of Knipp as applied to claim 1 above, and further in view of Craft US. Patent (5,655,581) hereinafter Craft.
Regarding claims 6 and 7,
The prior art Kappel as modified by Knipp, discloses all limitations in claim 1 and 4,
Kappel is silent about wherein said structural connector is triangular and has an angle between said outermost vertical side walls in the range of 70 - 90 degrees.
Kappel and Craft disclose both art in the same field of endeavor (i.e. woodworking) and are concerned of a similar problem (i.e. stump grinding).
Craft, in a similar art, teaches a stump grinder apparatus (as shown in fig.1 and 3, whole) having a structural connector (15) to be triangular shape (Plate 47, as shown in fig.3). Craft teaches the structural connector to be triangular shape to be able to facilitate the swing motion of the front cutter head assembly (Col.4 lines 58-61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the structural connector of Kappel such that it has a triangular shape as taught by Craft to be able to facilitate the swing motion of the front cutter head assembly (Col.4 lines 58-61).
Kappel in view of Craft clearly illustrates the triangular shaped (as shown in fig.1 and 3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the triangular shaped to have the outermost vertical side walls to be defined in the range of 70 - 90 degrees.  Accordingly, it has been held that where the general 
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/24/2020 about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claims 1 and 6-7, as stated in Applicant argument of page 9 and 10, Applicant stated that “No single one of the prior art references, and no combination of the prior art references, discloses or suggests the invention of Claim 1“,
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
All references (i.e. reference Kappel, Knipp and reference Craft) are drawn to stump grinders, the apparatus of reference Kappel discloses a front cutter head assembly, a central pivot head assembly, hydraulic cylinders having a housing and a ram to allow raising, lowering and sweeping of the front cutter head assembly. Reference Kappel does not discloses the hydraulic cylinders to be each trunnion-mounted hydraulic cylinders and the raising, lowering and sweeping ranges to be a certain degrees and a triangular shape of the structural connector. Reference Knipp teaches trunnion-mounted hydraulic cylinders, therefore replace one cylinder with another is no non-obvious in the mechanical art and would not interfered with the function of the since the function of the stump grinder and reference Craft teaches the triangular shape of the structural connector.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2021

/S.O.B./Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725